Citation Nr: 1133992	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, to include sciatica.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, for which he received an honorable discharge, and from July 1981 to February 1984, for which he received an other than honorable discharge.

This matter is before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder.  

On appeal in May 2010, the Board reopened the back claim and remanded the case for additional development, to include scheduling VA examinations and obtaining VA treatment records.  The case has now been returned to the Board for further consideration.

The issue of entitlement to service connection for migraines has been raised by the Veteran's representative's July 2011 Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disability, to include sciatica, and hypertension, to include as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the Veteran currently has peripheral neuropathy of the upper extremities.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A November 2003 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter further included the criteria for substantiating a service connection claim secondary to a service-connected disability.  While this letter failed to notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, such error is harmless in light of the lack of any grant of service connection; no rating or effective date will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and opinions were obtained in September 1999, May 2006, May 2009, and June 2009; the Veteran has not argued, and the record does not reflect, that these examinations/opinions were inadequate.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have reviewed the claim file, examined the Veteran fully, and offered the requested medical opinions, with supporting rationale.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

The Veteran seeks service connection for peripheral neuropathy of the upper extremities secondary to service-connected diabetes mellitus, for which he was assigned a 20 percent evaluation effective May 8, 2001.

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A January 1998 VA treatment record shows that the Veteran's extremities had good strength, tone, and pulses.

A September 1999 VA general medical examination report shows that the Veteran's peripheral pulses were of normal quality and strong at all sites.

A May 2006 VA peripheral nerves examination report shows that the Veteran complained that at times his hands tingled and went numb.  Upon examination, the cranial nerves were grossly intact.  Deep tendon reflexes were 1+ in the upper extremities.  Monofilament, proprioception, and vibratory sensation were intact in both hands.  Muscle strength was 5/5 in the upper extremities.  The examiner found no objective evidence of neuropathy in the upper extremities.

A May 2009 VA diabetes examination report shows that strength was 5/5 in all muscle groups of the upper extremities.  Tone was normal.  The examiner found no objective evidence of neuropathy in the upper extremities. 

A June 2009 VA peripheral nerves examination report shows that the Veteran complained of intermittent numbness and tingling in the fingertips on both hands.  The hand symptoms caused him to drop things more frequently, but he was able to accomplish his daily activities.  Sensation to monofilament and vibration was intact in both hands.  Proprioception was also intact in both hands.  The examiner found no objective evidence of neuropathy in the upper extremities.

The medical evidence of record does not show that the Veteran is currently diagnosed with, or has been treated for, peripheral neuropathy of the upper extremities.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has peripheral neuropathy of the upper extremities.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis of his claimed disability, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the VA examiners' opinions and the medical evidence of record, none of which demonstrates that the Veteran has peripheral neuropathy of the upper extremities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus, is not warranted.  See Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.

 

ORDER

Service connection for peripheral neuropathy of the upper extremities, including as  secondary to service-connected diabetes mellitus is denied.


REMAND

Back

The Veteran claims that he has a back disability that was incurred in service. Specifically, the Veteran contends that the back disability is the result of injuries he sustained when he was thrown across the deck of a ship after a span wire snapped.

A May 2009 VA examiner opined that the Veteran's back disability "is not likely related to his back pain in the service, but a natural occurring phenomenon."

As instructed in the May 2010 Remand Order, another VA spine examination of the Veteran was conducted later that month.  It was conducted by the same clinician who had examined the Veteran in May 2009.  This time the doctor gave the following opinion:  "It is not likely [the Veteran's] current condition is related to the sprain and strain in service.  It is more likely a natural occurring phenomenon."

As the Veteran's representative points out in his July 2011 Brief, this is essentially the same opinion that the examiner provided in May 2009.  Neither report contains any rationale for the negative opinion.  Accordingly, an opinion by a different clinician should be provided to determine whether it is at least as likely as not that the Veteran's back disability is related to his first period of active duty service.  

Hypertension

The Veteran is also seeking service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

In May 2010, the question of service connection for hypertension was remanded for a VA examination and a medical opinion regarding any nexus to service or service-connected diabetes.  Such examination was performed in May 2010.  

The examiner provided a negative opinion regarding direct service connection.  He reviewed the entire claim file, to include the numerous in-service blood pressure readings, as well as findings made by the April 1981 examiner and the April 1982 clinician.  He determined that there were no early manifestations of hypertension during the Veteran's service.  This part of the opinion is adequate, as it was based on examination of the Veteran, the Veteran's reported history, and review of the entire claim file.  

However, the examiner did not adequately address whether the Veteran's service-connected diabetes aggravates the diagnosed hypertension.  Although the examiner determined that there is no relationship between the Veteran's hypertension and his diabetes, the rest of the opinion focuses so heavily on causation that it appears to exclude consideration of aggravation.  Accordingly, an opinion is warranted addressing whether the Veteran's hypertension was aggravated by his service-connected diabetes.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).

Further, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The failure of the examiners to respond completely to the Board's questions mandate remand.

Accordingly, the case is REMANDED for the following action:

1. Return the May 2010 VA hypertension examination report to the examiner who conducted it.  The examiner should closely review the entire record and  prepare an addendum addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension has been permanently and chronically aggravated beyond the natural progression of the disease by the Veteran's service-connected diabetes.  If hypertension is aggravated, the examiner should quantify the degree to the greatest extent possible.  

If the examiner cannot be located, or if it is determined that the Veteran should undergo further examination for his hypertension, schedule the Veteran for medical examination by an appropriate medical professional to determine the nature, extent, and etiology of his hypertension.  All indicated tests and studies should be performed.  The claim folder and a copy of this remand must be provided to the examiner in conjunction with the examination.

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Schedule the Veteran for a VA examination by an appropriate medical professional other than Dr. P.A.S. to determine the etiology of the Veteran's current back disability.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability, to include sciatica, is related to the Veteran's first period of active duty service, based on all of the pertinent VA medical evidence in the claim file.  In particular, the examiner must consider the Veteran's December 1971 service treatment records, September 1999 X-rays, March 2008 MRI, and the Veteran's March 2010 testimony which is to be accepted as true.  Also, the examiner is to review and address the relevance, if any, of the following website, as requested by the Veteran's representative:  http://www.nlm.nih.gov/medlineplus/ency/article/000442.htm.

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).



3. Then, re-adjudicate the claims.  If either claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


